                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

 TREVOR MOHAMMED,                      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               5:18-cv-00165-MR
                                       )
                 vs.                   )
                                       )
 KENNETH BEAVER, ET AL.,               )
                                       )
             Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 25, 2021 Memorandum of Decision and Order.

                                               March 25, 2021




         Case 5:18-cv-00165-MR Document 77 Filed 03/25/21 Page 1 of 1
